Citation Nr: 1215069	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had verified active service from July 1984 to April 1988 and January 2004 to March 2005, with verified active duty for training (ACDUTRA) from May 4, 1991, to May 17, 1991, and July 2007 to May 2008.  In addition, the Veteran had unverified active service from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss and denied a compensable rating for right ear hearing loss.

The Board notes that the Veteran's claim of entitlement to service connection for left ear hearing loss was originally received in October 2000 and previously denied in a July 2003 rating decision, at which time the Veteran's service treatment records for the period from July 1984 to April 1988 were considered.  However, the evidence associated with the claims file since the issuance of such previous denial includes additional service treatment records from the Veteran's periods of active duty and ACDUTRA subsequent to the period ending in April 1988, as well as periodic reserve examinations, dated through July 2003.  

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2011).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In the instant case, the Board finds that the newly received service treatment records contain references to the Veteran's left ear hearing, to include audiometric evaluations.  Therefore, the newly received service treatment records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's claim has been pending since October 2000 and will be reviewed on a de novo basis.  Therefore, the issue has been characterized as shown on the first page of the decision.

The Board remanded the case in January 2009 and June 2010 for additional development and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the January 2009 and June 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that a rating decision issued on July 11, 2011, implemented the Board's June 2010 grant of service connection for lumbar degenerative joint disease and annular tear L5-S1 and assigned an initial 10 percent evaluation, effective March 19, 2005.  Thereafter, in a July 2011 statement, the Veteran indicated that he disagreed with the "lack of finding by the appeals board ruling dated July 11, 2011."  However, as the Veteran's claim for service connection for a low back disorder has been granted by the Board in June 2010 and implemented by the AOJ in July 2011, and the Veteran has not entered a notice of disagreement as to the propriety of the assigned rating or effective date, the Board finds that this issue has been resolved and no further action by the Board or AOJ is necessary.  



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of left ear hearing loss as defined by VA regulations. 

2.  For the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and he has no worse than Level I hearing in the right ear.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  For the entire appeal period, the criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, July 2001 and October 2005 letters, which were sent prior to the initial unfavorable decision issued in February 2006, and a September 2009 letter, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the September 2009 letter was issued after the initial February 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the September 2009 letter was issued, the Veteran's claims were readjudicated in the March 2010 and December 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board observes that the Veteran's service treatment records appear to be incomplete.  Specifically, it is unclear whether all records from the Veteran's period of service from February 2003 to June 2003 have been obtained.  Likewise, it does not appear that service treatment records dated after 2005, to include the Veteran's period of ACDUTRA from July 2007 to May 2008, are of record.  As will be discussed further below, the Board finds that the AOJ has exhausted all efforts to obtain such records and further attempts would be futile.  Additionally, the Veteran and his representative have been advised of the fact that his service treatment records are incomplete and have been offered an opportunity to submit any such records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded VA examinations in October 2005, October 2007, and August 2010 in conjunction with his claims.  Relevant to the Veteran's service connection claim, the Board observes that such VA examinations are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and audiologic testing.  In this regard, such examinations fail to demonstrate a current diagnosis of left ear hearing loss for VA purposes despite thorough and accurate testing.  While the October 2007 VA examiner offered an etiological opinion, such is unnecessary as the preponderance of the evidence is against a finding of a current diagnosis of left ear hearing loss during the pendency of the appeal.  

Moreover, neither the Veteran nor his representative has alleged that such examinations are inadequate for rating his service-connected right ear hearing loss.  Furthermore, the Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full audiologic examination, addressing the relevant rating criteria.  

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that all three VA examiners addressed the functional effects resulting from the Veteran's right ear hearing loss.  Specifically, at the October 2005 VA examination, it was observed that the Veteran reported difficulty understanding speech in the presence of background noise.  The examiner specifically noted that the Veteran's hearing loss was mild and had no effect on his daily life.  In October 2007, the VA examiner observed that the Veteran reported difficulty understanding in the presence of background noise and in groups.  Finally, in August 2010, the VA examiner noted that the Veteran reported difficulty hearing conversational speech while in the presence of background noise.  Therefore, the Board finds that the VA examinations of record fully describe the functional effects caused by the Veteran's right ear hearing disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As noted in the Introduction, in January 2009 and June 2010, the Board remanded the case for additional development.  In January 2009, the Board directed that the AOJ should attempt to verify the Veteran's reported service from February 2003 to July 2003 and obtain all service treatment records relevant to such period, as well as service treatment records for his most recent period of ACDUTRA from July 2007 to May 2008.  The AOJ was further directed to obtain any pertinent VA or other treatment records dated subsequent to September 2007.  After such development was completed, the AOJ was to readjudicate the Veteran's claims in a supplemental statement of the case.  

In May 2009, the AOJ requested that the National Personnel Records Center (NPRC) furnish the Veteran's entire personnel file, which was received in September 2009.  In December 2009, an additional service treatment record dated in June 2003 was also received, along with a statement from the U.S. Army Health Treatment Record Task Force indicating that it had reviewed those records it has access to and determined that the Veteran was retired/discharged/deceased/ individual ready reserve or no longer in service.  As such, other than the records enclosed (the June 2003 record), no further records exist at the Soldier Record Data Center, St. Louis, regarding the Veteran.  Also, in a September 2009 letter, the Veteran was requested to identify any treatment providers, private or VA, for his disorders on appeal.  In October 2009, the Veteran indicated that he enclosed all remaining information or evidence in support of his claims, and that he had no other information or evidence to provide to VA.  At that time, the Veteran attached lay statements pertaining to his back disorder; no reference to the claims on appeal were made.  In March 2010, the AOJ issued a supplemental statement of the case.

In June 2010, the Board again remanded the Veteran's claims in order for the AOJ to contact the appropriate service department and/or record storage facility in an attempt to verify the Veteran's reported service from February 2003 to July 2003 and, following such verification, request the Veteran's complete service treatment records for all periods of active service, including his service in 2003 and from July 2007 to May 2008.  If the AOJ was unable to secure the Veteran's service treatment records, he and his representative were to be notified of the specific records that were unable to be obtained, the efforts made to obtain them, and any further action that the AOJ would be taking with respect to the claim.  The AOJ was also directed to afford the Veteran a VA examination in order to determine the current severity of his right ear hearing loss.  After such development was completed, the AOJ was to readjudicate the Veteran's claims in a supplemental statement of the case and provide an opportunity for the Veteran's representative to complete a VA Form 646 or its equivalent.  

Thereafter, the AOJ requested the Veteran's entire personnel file from NPRC and was informed in June 2010 that all such records had been provided.  Also in June 2010, in response to the AOJ's request for all service treatment records, the NPRC indicated that the records needed to respond to such request had not yet been retired to NPRC.  In a June 2010 letter to the Veteran and his representative, the AOJ informed them that it was attempting to verify his service from February 2003 to July 2003.  Thereafter, also in June 2010, the AOJ attempted to verify the Veteran's service through the Defense Personnel Records Information Retrieval System (DPRIS).  Subsequently, some of the Veteran's service personnel records were received; however, such were duplicative of those already of record.  In July 2011, the AOJ requested the Veteran's service treatment records from the Records Management Center; however, such facility indicated that they were unable to locate the requested records.  In September 2011, the AOJ requested all available records pertaining to the Veteran from DPRIS, and verification and service treatment records dated from February 2003 to July 2003 from NPRC.  Also in September 2011, all available records from DPRIS were printed.  In November 2011, NPRC indicated that there were no service treatment records located at its facility for the Veteran.  Thereafter, in December 2011, the AOJ contacted the Veteran by telephone and he indicated that he had provided VA with all of the records he had in his possession.  He further stated that he did not have any service treatment records for 2003 or any other service periods, and that VA should already have the records.  As such, in a December 2011 Memorandum, the AOJ made a formal finding of unavailability of service verification for the period from February 2003 to July 2003.  All actions detailed above were noted and the AOJ concluded that all efforts to obtain the needed information have been exhausted and further attempts would be futile.   

In August 2010, the Veteran was afforded a VA examination in order to determine the current severity of his right ear hearing loss.  Thereafter, the AOJ issued a supplemental statement of the case in December 2011, which indicated the unavailability of service verification for February 2003 to July 2003, to the Veteran and his representative.  His representative was provided an opportunity to complete a VA Form 646 in December 2011; however, such was not submitted.

Therefore, as discussed in the preceding paragraphs, VA has made all reasonable attempts to verify the Veteran's service from February 2003 to July 2003 and obtain outstanding service treatment records, and notified the Veteran and his representative of the unavailability of such records; requested that he identify all outstanding treatment records; afforded him a VA examination in August 2010; provided supplemental statements of the case in March 2010 and December 2011; and afforded the Veteran's representative an opportunity to complete a VA Form 646.  Therefore, the Board finds that the AOJ has substantially complied with the January 2009 and June 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim

The Veteran contends that he was exposed to excessive noise during his military service, to include while serving in the infantry and around explosives.  Specifically, he alleges exposure to gun fire, tank fire, aircraft engine noises, truck engines, and ammunition explosions.  The Veteran also claims that he experienced recurrent ear infections during service.  He further contends that such resulted in left ear hearing loss.  Therefore, the Veteran claims that service connection is warranted for such disorder. 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As indicated previously, the Veteran's complete service treatment records are unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran's available service treatment records reflect that, in June 1987, he complained of left ear pain.  The impression was otitis media.  An April 1988 Report of Medical History reflects that the Veteran reported having ear, nose, or throat trouble.  It was noted that he had a history of ear infections.  Upon physical examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
10
15
10

It was observed that the Veteran had defective hearing.  A March 1990 Report of Medical History likewise notes that the Veteran reported having ear, nose, or throat trouble.  It was observed that he had recurrent ear infections since 1986 and was under treatment.  A Medical Examination conducted at the same time revealed a small central perforation of the left tympanic membrane.  Upon physical examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
10
10
0

An April 1990 record from the audiology clinic at Gallaudet University reflects that pure tone results revealed a conductive hearing loss bilaterally.  In the left ear, the hearing loss was noted to be moderate at 250 Hertz rising to normal hearing at 1500 Hertz to 4000 Hertz and gradually sloping to a mild hearing loss at 6000 Hertz to 8000 Hertz.  The diagnosis was slight to moderate conductive hearing loss in the left ear except at 2000 Hertz and 4000 Hertz.  Specifically, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
40
25
5
-
10

A July 1991 private audiogram reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
-
15

An April 1994 private audiogram reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
-
10

A July 1996 audiogram conducted during the Veteran's reserve service revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
5
10

At such time, the Veteran reported ear, nose, or throat trouble.  It was noted that his hearing decreased in the left ear in 1995 and a tube was inserted in January 1996.

Private treatment records reflect complaints of bilateral ear pain for the prior two weeks in September 1997.  A November 1997 audiogram conducted during the Veteran's reserve service revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
5
5
5

Normal hearing in the left ear was diagnosed.  

A May 1998 private audiogram reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
5
-
10

A March 2001 Report of Physical Examination, conducted during the Veteran's reserve duty, reflects that both of his tympanic membranes had scars.  At such time, he reported ear, nose, or throat trouble.  It was noted that he had ear infections.  An audiogram conducted at such time reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
20
35
40

It was noted that the Veteran was routinely exposed to noise.  Asymmetric hearing loss and low frequency hearing loss was diagnosed.

In June 2003, his service treatment records reflect that the Veteran reported experiencing an ear infection, which was treated by antibiotics in April 2003.  In February 2005, the Veteran reported experiencing three to four ear infections a year.  At such time, his specific complaints were relevant only to the right ear.  A May 2005 audiogram conducted during the Veteran's reserve service reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
10
10

At such time, the Veteran denied ear, nose, or throat trouble.

At the October 2005 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
10
10

Speech recognition was 100 percent in the left ear.  Based on such testing, the examiner diagnosed hearing within normal limits in the left ear.  

A February 2007 audiogram conducted during the Veteran's reserve service reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
5
5
15

At such time, he also complained of ear, nose, and throat trouble and reported that he had ear infections and hearing loss.  Private treatment records dated from August 2005 to March 2007 reflect treatment for otitis media and otitis externa. 

At the October 2007 VA examination, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
15
15

Speech recognition was 100 percent in the left ear.  Based on such testing, the examiner diagnosed hearing within normal limits through 4000 Hertz sloping to a mild high frequency hearing loss for the left ear.  The examiner noted that the Veteran showed hearing loss while on active duty and, therefore, it was likely that his hearing loss was due to military service.  

At the August 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
10
15

Speech recognition was 100 percent in the left ear.  Based on such testing, the examiner diagnosed normal hearing from 250 to 4000 Hertz sloping to a mild sensorineural hearing loss at 6000 to 8000 Hertz.  She concluded that the Veteran's hearing loss in the left ear was not disabling per 38 C.F.R. § 3.385.   

As indicated previously, the Veteran claims that he was exposed to acoustic trauma, to include to gun fire, tank fire, aircraft engine noises, truck engines, and ammunition explosions, during his military service.  The Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his most recent military occupational specialty of infantry senior sergeant, as noted by service personnel records.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during his military service.  Additionally, the record reflects that the Veteran had left ear infections and a small central perforation of the left tympanic membrane during service and had a tube placed in his ear in 1996.  
 
However, the Board finds that the record fails to demonstrate a current diagnosis of left ear hearing loss as defined by VA regulations.  In this regard, the Board notes that, at the time of the Veteran's March 1990 reserve examination and April 1990 examination at Gallaudet University, his left ear hearing thresholds met VA's definition of hearing loss.  Likewise, the March 2001 reserve examination, conducted during the appeal period, also demonstrated left ear hearing loss pursuant to VA regulations.  However, audiometric evaluations conducted prior to March 1990, between 1990 and 2001, and subsequent to March 2001 have consistently reflected normal hearing for VA purposes in the Veteran's left ear.  Therefore, the Board finds that such audiometric evaluations are anomalies and the preponderance of the evidence is against a finding of a current diagnosis of left ear hearing loss pursuant to 38 C.F.R. § 3.385 during the pendency of the appeal.

Therefore, the Board finds that, while the Veteran was exposed to acoustic trauma, experienced ear infections during his military service, and had a tube placed in his ear in 1996, he does not have a current diagnosis of bilateral hearing loss as defined by VA regulations.  Id.  Therefore, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  

In reaching this determination, the Board acknowledges the Veteran's competent and credible lay statements that he has decreased hearing in his left ear; however, the determination regarding whether a current hearing loss exists involves the administration and interpretation of an audiometric evaluation.  The Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the required expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disorder.  

Accordingly, because the Veteran does not have a current diagnosis of left ear hearing loss as defined by VA regulations, the claim of entitlement to service connection for such disorder must be denied on a direct and presumptive basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective October 23, 2000.  VA received his claim for an increased rating in August 2005.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board initially notes that the Veteran is only service-connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  As such, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing.

A May 2005 hearing conservation data record, conducted during the Veteran's reserve service, reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



AVG.
1000
2000
3000
4000
RIGHT
41
45
30
45
45

No speech discrimination test was conducted.  As such, the May 2005 audiologic evaluation cannot be used to rate the Veteran's right ear hearing loss.  In this regard, the Board observes that VA regulations provide that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

At the October 2005 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



AVG.
1000
2000
3000
4000
RIGHT
39
40
40
40
35

Speech discrimination was noted to be 100 percent in the right ear.  The examiner diagnosed mild conductive hearing loss in the right ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in the right ear using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85. 

A February 2007 hearing conservation data record, conducted during the Veteran's reserve service, reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



AVG.
1000
2000
3000
4000
RIGHT
36
35
30
35
45

No speech discrimination test was conducted.  As such, the February 2007 audiologic evaluation cannot be used to rate the Veteran's right ear hearing loss.  See 38 C.F.R. § 4.85(a), supra.  

At the October 2007 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



AVG.
1000
2000
3000
4000
RIGHT
43
45
45
40
40

Speech discrimination was noted to be 100 percent in the right ear.  The examiner diagnosed a flat moderate conductive hearing loss in the right ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in the right ear using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85. 

At an August 2010 VA examination, pure tone thresholds, in decibels, were as follows: 





HERTZ



AVG.
1000
2000
3000
4000
RIGHT
39
40
40
35
40

Speech discrimination was noted to be 94 percent in the right ear.  The examiner diagnosed mild to moderate conductive hearing loss from 250-8000 Hertz in the right ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in the right ear using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85. 

Therefore, the Board finds that, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and as he has no worse than Level I hearing in the right ear, he is not entitled to a compensable rating for his right ear hearing loss.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in the presence of background noise and in groups, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert, supra.    

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding speech in the presence of background noise and in groups.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ear hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his right ear hearing loss, to include difficulty understanding speech in the presence of background noise and in groups, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his right ear hearing loss that are not addressed by the rating schedule.  Throughout the pendency of the appeal, the Veteran's numeric designation assigned after each audiometric evaluation consistently demonstrates no more than Level I hearing impairment.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that, at a November 2009 VA spine examination, the Veteran reported that he is employed full-time as computer engineer and had been for the last two to five years.  Moreover, to the extent that the Veteran's right ear hearing loss may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his right ear hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Service connection for left ear hearing loss is denied.

A compensable rating for right ear hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


